DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-21 and 23-26 are objected to because of the following informalities:  Incorrect dependency.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “leaft” should read “left” per Examiner interpretation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coloney (US Pub No. 2002/0097188 A1).
As per claim 1, Coloney discloses an earbud comprising:
a.    an earbud body (Fig. 3; paragraph [0013], lines 5-9) comprising:
i.    a rear body housing (Fig. 3); and
ii.    an ear tip for inserting into an ear of a user (paragraph [0016], lines 1-3); and
b.    an electromagnetic shielding material coupled to the rear body housing (Fig. 3, Screen 22; paragraph [0014], lines 1-3), wherein the electromagnetic shielding material deflects electromagnetic radiation away from a head and a body of a user when the earbud is worn by the user (paragraph [0015], lines 1-3; paragraph [0016], lines 6-8).
As per claim 2, Coloney discloses the earbud of Claim 1, wherein the electromagnetic shielding material is coupled to the body housing using an adhesive backing (paragraph [0014], lines 7-11).
As per claim 3, Coloney discloses the earbud of Claim 1, wherein the electromagnetic shielding material is coupled to the rear body housing and on a same side as the ear tip (Figs. 2 & 3, Speaker 20, Screen 22).
As per claim 4, Coloney discloses the earbud of Claim 1, wherein the electromagnetic shielding material is coupled to a stem of the earbud body (Fig. 3, Screen 22).
As per claim 5, Coloney discloses the earbud of Claim 1, wherein the electromagnetic shielding material comprises a wrap that is slipped onto the earbud body (paragraph [0014], lines 7-11: removably attached shield).
As per claim 6, Coloney discloses the earbud of Claim 1, wherein the electromagnetic shielding material is coupled to an outside of the earbud housing (Fig. 3, Screen 22).
As per claim 8, Coloney discloses the earbud of Claim 1, wherein the earbud comprises one of a wired earbud, a wireless earbud and a truly wireless earbud (Fig. 1, Speaker 20, Electrical Cable 18: wired earbud).
As per claim 9, Coloney discloses the earbud of Claim 1, wherein the electromagnetic shielding material comprises one of silver, copper and a combination thereof (paragraph [0014], lines 1-7).
As per claim 22, Coloney discloses a method of manufacturing an earbud comprising:
a.    coupling an ear tip for inserting into an ear of a user to a rear body housing of the earbud (Fig. 3; paragraph [0016], lines 1-3); and
b.    coupling an electromagnetic shielding material to the rear body housing (Fig. 3, Screen 22; paragraph [0014], lines 1-3), wherein the electromagnetic shielding material deflects electromagnetic radiation away from a head and a body of a user when the earbud is worn by the user (paragraph [0015], lines 1-3; paragraph [0016], lines 6-8).
As per claim 23, Coloney discloses the method of Claim 16, wherein the electromagnetic shielding material is coupled to the body housing using an adhesive backing (paragraph [0014], lines 7-11).
As per claim 24, Coloney discloses the method of Claim 16, wherein the electromagnetic shielding material is coupled to a stem of the earbud body (Fig. 3, Screen 22).
As per claim 25, Coloney discloses the method of Claim 16, wherein the electromagnetic shielding material comprises a wrap that is slipped onto the earbud body (paragraph [0014], lines 7-11: removably attached shield).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloney in view of Al Yazdi et al. (Al Yazdi; US Pub No. 2015/0107022 A1).
As per claim 10, Coloney teaches the earbud of Claim 1.
Coloney does not expressly teach wherein the electromagnetic shielding material comprises a Y-shield paint or coating.
wherein the electromagnetic shielding material comprises a Y-shield paint or coating (paragraph [0037], lines 7-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the YSHIELD coating/paint as taught by Al Yazdi, since Al Yazdi states in paragraph [0037] that such a modification would result in shielding from EMF.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloney in view of Hale (US Pub No. 2017/0164670 A1).
As per claim 11, Coloney teaches the earbud of Claim 1.
Coloney does not expressly teach wherein the electromagnetic shielding material comprises an AL60 wall shield or coating.
Hale teaches wherein the electromagnetic shielding material comprises an AL60 wall shield or coating (paragraphs [0067] & [0098]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the AL60 material as taught by Hale, since Hale states that the use of any one of a plurality of materials to shield EMF radio-wave/microwave was well known in the art.

Claims 7, 12-19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloney in view of Lamar et al. (Lamar; US Pub No. 2015/0382096 A1).
As per claim 7, Coloney teaches the earbud of Claim 1.
Coloney does not expressly teach wherein the electromagnetic shielding material is coupled within an interior of the earbud housing.
Lamar teaches wherein the electromagnetic shielding material is coupled within an interior of the earbud housing (paragraph [0173], lines 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the headphones having a strut/capsule containing a cork material for blocking EMFs as taught by Lamar, since Lamar states in paragraph [0173] that such a modification would result in blocking EMFs produced by at the strut/capsule location of the headphones.
As per claim 12, Coloney teaches a set of earphones comprising:
a.    a… earbud (Fig. 3; paragraph [0013], lines 5-9) comprising an electromagnetic shielding material coupled to a… earbud stem of a… earbud body housing (Fig. 3, Screen 22; paragraph [0014], lines 1-3); and
b.    a… earbud (Fig. 3; paragraph [0013], lines 5-9) comprising an electromagnetic shielding material coupled to a… earbud stem of a… earbud body housing (Fig. 3, Screen 22; paragraph [0014], lines 1-3),
wherein the electromagnetic shielding material of the… earbud and the… earbud deflects electromagnetic radiation away from a head and a body of a user when the… earbud and the… earbud are worn by the user (paragraph [0015], lines 1-3; paragraph [0016], lines 6-8).
Coloney does not expressly teach a left earbud… a left earbud stem of a left earbud body housing and a right earbud… a right earbud stem of a right earbud body housing.
a left earbud… a left earbud stem of a left earbud body housing and a right earbud… a right earbud stem of a right earbud body housing (Fig. 6, Headphones 602, 603).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the left and right headphones as taught by Lamar, since it is well known in the art that such a headphone configuration allows for a greater balance of sound received by a listener. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the single earpiece of Coloney with the left and right headphones of Lamar, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
As per claim 13, Coloney in view of Lamar further teaches the set of earphones of Claim 9, wherein the electromagnetic shielding material is coupled to the left earbud and the right earbud using an adhesive backing (Coloney, paragraph [0014], lines 7-11; Lamar, Fig. 6, Headphones 602, 603).
As per claim 14, Coloney in view of Lamar further teaches the set of earphones of Claim 9, wherein the electromagnetic shielding material is coupled to a rear body housing and on a same side as an ear tip of the left earbud and the right earbud (Coloney, Figs. 2 & 3, Speaker 20, Screen 22; Lamar, Fig. 6, Headphones 602, 603).
As per claim 15, Coloney in view of Lamar further teaches the set of earphones of Claim 9, wherein the electromagnetic shielding material comprises a wrap that is slipped onto the left earbud stem and the right earbud stem (Coloney, paragraph [0014], lines 7-11: removably attached shield; Lamar, Fig. 6, Headphones 602, 603).
As per claim 16, Coloney in view of Lamar further teaches the set of earphones of Claim 9, wherein the electromagnetic shielding material is coupled to an outside of the left earbud and the right earbud housing (Coloney, Fig. 3, Screen 22; Lamar, Fig. 6, Headphones 602, 603).
As per claim 17, Coloney in view of Lamar further teaches the set of earphones of Claim 9, wherein the electromagnetic shielding material is coupled within an interior of the left earbud and the right earbud housing (Lamar, Fig. 6, Headphones 602, 603; paragraph [0173], lines 1-8).
As per claim 18, Coloney in view of Lamar further teaches the set of earphones of Claim 9, wherein the left earbud and the right earbud (Lamar, Fig. 6, Headphones 602, 603) comprise one of a wired earbud, a wireless earbud and a truly wireless earbud (Coloney, Fig. 1, Speaker 20, Electrical Cable 18: wired earbud).
As per claim 19, Coloney in view of Lamar further teaches the earbud of Claim 1, wherein the electromagnetic shielding material comprises one of silver, copper and a combination thereof (Coloney, paragraph [0014], lines 1-7).
As per claim 26, Coloney teaches the method of Claim 16.
Coloney does not expressly teach wherein the electromagnetic shielding material is coupled within an interior of the earbud housing.
Lamar teaches wherein the electromagnetic shielding material is coupled within an interior of the earbud housing (paragraph [0173], lines 1-8).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the headphones having a strut/capsule containing a cork material for blocking EMFs as taught by Lamar, since Lamar states in paragraph [0173] .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloney in view of Lamar as applied to claim 12 above, and further in view of Al Yazdi.
As per claim 20, Coloney in view of Lamar teaches the earbud of Claim 1.
Coloney in view of Lamar does not expressly teach wherein the electromagnetic shielding material comprises a Y-shield paint or coating.
Al Yazdi teaches wherein the electromagnetic shielding material comprises a Y-shield paint or coating (paragraph [0037], lines 7-9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the YSHIELD coating/paint as taught by Al Yazdi, since Al Yazdi states in paragraph [0037] that such a modification would result in shielding from EMF.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coloney in view of Lamar as applied to claim 12 above, and further in view of Hale
As per claim 21, Coloney in view of Lamar teaches the earbud of Claim 1.
Coloney in view of Lamar does not expressly teach wherein the electromagnetic shielding material comprises an AL60 wall shield or coating.
wherein the electromagnetic shielding material comprises an AL60 wall shield or coating (paragraphs [0067] & [0098]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the AL60 material as taught by Hale, since Hale states that the use of any one of a plurality of materials to shield EMF radio-wave/microwave was well known in the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NAOMI J SMALL/Primary Examiner, Art Unit 2684